DETAILED ACTION
This Office Action is in response to Application No. 16/169,184 filed on October 24th, 2018. Claims 1-18 are presented for examination and are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority. The priority date from the provisional application is:  October 30th, 2017. The provisional application number is: 62/578,565
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 24th, 2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 8 and 17 objected to because of the following informalities: Objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Appropriate correction is requested.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 10-18 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Within claim 10, “auto-encoder”, “generator”, and “discriminator” all fall into the above category. The specification switches between the above and their respective 
As above, claim 10 also refers to software models that are created and trained by the above structures (generator model, discriminator model, and auto-encoder model) that represent software to be run on generic computer components. Examiner notes that Fig. 2 of the specification denotes pseudocode that explain how the above software models would be carried out. 









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1, 4-6, 10, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaufhold (US 20190080205 A1).


In regards to claim 1, Kaufhold teaches the following:
A method for embedding a network in a latent space, comprising: generating a representation of an input network graph in the latent space using an autoencoder model;
[ (Fig. 17) and (¶0034) “Formally, within an autoencoder, a function maps input data to a hidden representation using a non-linear activation function. This is known as the encoding”

generating a representation of a set of noise samples in the latent space using a generator model;
[ (¶0041) “One of the networks is typically called the discriminative network and the other is typically called the generative network. The discriminative network has knowledge of the training examples. The generative network does not, and tries to ‘generate new samples,’ typically beginning from noise.”
This citation teaches the generator model creating data based off of noise with the set of noise samples being equivalent to the generated new samples beginning from noise. ] 
[ (¶0094) “FIG. 25 depicts a data set with a sparsely defined class 2503 and examples of ‘generated’ images (2509, 2511, 2513, 2515, 2517, 2519). This embodiment takes advantage of the theory of image manifolds [see endnote 5] and generates images that are similar to a given image with slight variations. “ 
	This citation along with the referenced figure teach the newly generated images being put onto the linear space (equivalent to latent space) alongside the non-generated data. ]
discriminating between the representation of the input network graph and the representation of the set of noise samples using a discriminator model;
[ (¶0041) “The generated samples are fed to the discriminative network for evaluation. The discriminative network provides an error measure to the generative network to convey how ‘good’ or ‘bad’ the generated samples are, as they relate to the data distribution generated from the training set.” 

jointly training the autoencoder model, the generator model, and the discriminator model, using a processor device,
[ (¶0143) “The memory device can be coupled to a processor and/or can store instructions adapted to be executed by processor, such as according to an embodiment disclosed herein.” ]
[ (¶0130) and (Fig. 24)
This citation in general goes over the feedback mechanism that is shared between the deep model image generation (which includes the generative network and the adversarial network) and the translation processes (which includes the auto-encoder {reference number 2419} ). The citation goes over how feedback from the end of the process will be fed back to all the cited pieces. ]
by minimizing a joint loss function that includes parameters for each model;
[ (¶0102) “The output from the discriminator 813, may be used directly in the loss function for the generator 815. The loss function changes how the generator 815 will generate the next set of images. Once trained, DMTG 807 can be called upon to produce generated images. The output is a comparatively dense set of generated images”
	This citation shows a loss function that starts with updating the parameters for the discriminator and generators and follows through to the DMTG which includes the autoencoder. Examiner notes that the following paragraph (¶0103) has an embodiment where the generator, the discriminator and the autoencoder are all within the DMTG and can also be considered a joint training loss function. ]
and generating a final representation of the input network graph using the trained autoencoder model.

	This citation, and the paragraph overall, reiterate the process of the autoencoder being trained on data and then outputting a final representation of the data. ]



In regards to claim 4, The method of claim 1, is taught by Kaufhold as in the rejection for claim 1 seen above. Kaufhold continues by teaching the rest of the claim:
further comprising generating a reconstructed network graph using the autoencoder model and the representation of the input network graph.
[ (¶0036) “A second function may be used to map the hidden representation to a reconstruction of the expected output. This is known as the decoding”
	This citation teaches the reconstructed graph from the decoder. ]
[ (¶0098) “DMTG 401 includes a translator 403 comprising an autoencoder 405, which includes an encoder 407 and decoder 409.”
	This citation is just to show that the decoder is indeed a part of the autoencoder and therefore it is the autoencoder that reconstructs the graph. ]




In regards to claim 5, The method of claim 4, is taught by Kaufhold as in the rejection for claim 4 seen above. Kaufhold continues by teaching the rest of the claim:
further comprising computing an autoencoder loss and a locality-preserving loss based on the input network graph and the reconstruction of the input network graph.

y=g(z)=s g(W′ z +b y), where g maps hidden representation z to a reconstruction of y, sg is a non-linear activation function, and W and b represent the weights and bias”
	This citation teaches the reconstruction being used in a formula for decoding and explicitly being a variable in said function. The model plugging in the values for the variables in this equation would be equivalent to computing. ]
[ (¶0104) “As the object recognizer 1017 trains its own deep network, activations 1021 (the internal representation of the input) from the object recognizer 1017 are fed back into the autoencoder 1011 and used to further optimize the autoencoder.” ]
[ (¶0130) and (¶0131) “This method tends to preserve spatial relationships between the other data points in the data set, which often has benefits in training”
	The paragraphs (¶0104), (¶0130), and (¶0131) cited above go over how the autoencoder is fed previous operation/iteration data to optimize its algorithm. In particular, it would be feeding in its updated formulas like the second function which represents the reconstruction data. Further, it also feeds in its internal representation of the input (which is the input network graph) and explicitly states that the training method would preserve spatial relationships between data points in the data set (which is equivalent to the locality-preserving loss function). ]
In regards to claim 6, The method of claim 5, is taught by Kaufhold as in the rejection for claim 5 seen above. Kaufhold continues by teaching the rest of the claim: 
further comprising training the autoencoder model using the autoencoder loss and the locality-preserving loss.

y=g(z)=s g(W′ z +b y), where g maps hidden representation z to a reconstruction of y, sg is a non-linear activation function, and W and b represent the weights and bias”
	This citation teaches the reconstruction being used in a formula for decoding and explicitly being a variable in said function. ]
[ (¶0104) “As the object recognizer 1017 trains its own deep network, activations 1021 (the internal representation of the input) from the object recognizer 1017 are fed back into the autoencoder 1011 and used to further optimize the autoencoder.” ]
[ (¶0130) and (¶0131) “This method tends to preserve spatial relationships between the other data points in the data set, which often has benefits in training”
	The paragraphs (¶0104), (¶0130), and (¶0131) cited above go over how the autoencoder is fed previous operation/iteration data to optimize its algorithm. In particular, it would be feeding in its updated formulas like the second function which represents the reconstruction data. Further, it also feeds in its internal representation of the input (which is the input network graph) and explicitly states that the training method would preserve spatial relationships between data points in the data set (which is equivalent to the locality-preserving loss function). This would be equivalent to training (feeding back into the autoencoder) with the autoencoder loss (activations from the internal representation of the input) and the locality-preserving loss (data points preserving their spatial relationships in the data set during the training). ]



In regards to claim 10, Kaufhold teaches the following:
A system for embedding a network in a latent space, comprising: an auto-encoder configured to generate a representation of an input network graph in the latent space using an autoencoder model
[ (Fig. 17) and (¶0034) “Formally, within an autoencoder, a function maps input data to a hidden representation using a non-linear activation function. This is known as the encoding”
	This citation from Kaufhold teaches the autoencoder mapping the input data into a representation. Figure 17, shows a linear classification system which is equivalent to a latent space as it shows the same representation as a latent space, where data objects are being grouped spatially based on similarity of characteristics. Examiner notes that the claim has elements/limitations that fall under 112(f) (such as autoencoder, discriminator and generator). Examiner is interpreting these elements to be software modules that are running on computer components. The references cited herein will reflect the same embodiments unless stated otherwise. ]
and to generate a final representation of the input network graph after the autoencoder model has been trained;
[ (¶0097) “For example, as shown in FIG. 15 an autoencoder might be trained to encode poor quality images of cats (e.g., 1501) into photo realistic images of cats”
	This citation, and the paragraph overall, reiterate the process of the autoencoder being trained on data and then outputting a final representation of the data. ]
a generator configured to generate a representation of a set of noise samples in the latent space using a generator model;
 [ (¶0041) “One of the networks is typically called the discriminative network and the other is typically called the generative network. The discriminative network has knowledge of the training examples. The generative network does not, and tries to ‘generate new samples,’ typically beginning from noise.”

[ (¶0094) “FIG. 25 depicts a data set with a sparsely defined class 2503 and examples of ‘generated’ images (2509, 2511, 2513, 2515, 2517, 2519). This embodiment takes advantage of the theory of image manifolds [see endnote 5] and generates images that are similar to a given image with slight variations. “ 
	This citation along with the referenced figure teach the newly generated images being put onto the linear space (equivalent to latent space) alongside the non-generated data. ]
a discriminator configured to discriminate between the representation of the input network graph and the representation of the set of noise samples using a discriminator model;
[ (¶0041) “The generated samples are fed to the discriminative network for evaluation. The discriminative network provides an error measure to the generative network to convey how ‘good’ or ‘bad’ the generated samples are, as they relate to the data distribution generated from the training set.” 
This citation teaches the discriminator going through and discriminating against the generated data points (which are equivalent to the noise samples) and the training set (equivalent to the input network graph). ]
and a training module comprising a processor configured to jointly train the autoencoder model, the generator model, and the discriminator model
[ (¶0143) “The memory device can be coupled to a processor and/or can store instructions adapted to be executed by processor, such as according to an embodiment disclosed herein.” 
This citation teaches the memory and processor that make up a standard computer that the software models (generator, discriminator and autoencoder) would run on. ]
[ (¶0130) and (Fig. 24)

by minimizing a joint loss function that includes parameters for each model.
[ (¶0102) “The output from the discriminator 813, may be used directly in the loss function for the generator 815. The loss function changes how the generator 815 will generate the next set of images. Once trained, DMTG 807 can be called upon to produce generated images. The output is a comparatively dense set of generated images”
	This citation shows a loss function that starts with updating the parameters for the discriminator and generators and follows through to the DMTG which includes the autoencoder. Examiner notes that the following paragraph (¶0103) has an embodiment where the generator, the discriminator and the autoencoder are all within the DMTG and can also be considered a joint training loss function. ]



In regards to claim 13, The system of claim 10, is taught by Kaufhold as in the rejection for claim 10 seen above. Kaufhold continues by teaching the rest of the claim:
wherein the autoencoder is further configured to generate a reconstructed network graph using the autoencoder model and the representation of the input network graph.
[ (¶0036) “A second function may be used to map the hidden representation to a reconstruction of the expected output. This is known as the decoding”

[ (¶0098) “DMTG 401 includes a translator 403 comprising an autoencoder 405, which includes an encoder 407 and decoder 409.”
	This citation is just to show that the decoder is indeed a part of the autoencoder and therefore it is the autoencoder that reconstructs the graph. ]

In regards to claim 14, The system of claim 13, is taught by Kaufhold as in the rejection for claim 13 seen above. Kaufhold continues by teaching the rest of the claim:
wherein the training module is further configured to compute an autoencoder loss and a locality-preserving loss based on the input network graph and the reconstruction of the input network graph.
[ (¶0036) and (¶0037) “A second function may be used to map the hidden representation to a reconstruction of the expected output. This is known as the decoding:
y=g(z)=s g(W′ z +b y), where g maps hidden representation z to a reconstruction of y, sg is a non-linear activation function, and W and b represent the weights and bias”
	This citation teaches the reconstruction being used in a formula for decoding and explicitly being a variable in said function. The model plugging in the values for the variables in this equation would be equivalent to computing. ]
[ (¶0104) “As the object recognizer 1017 trains its own deep network, activations 1021 (the internal representation of the input) from the object recognizer 1017 are fed back into the autoencoder 1011 and used to further optimize the autoencoder.” ]
[ (¶0130) and (¶0131) “This method tends to preserve spatial relationships between the other data points in the data set, which often has benefits in training”
	The paragraphs (¶0104), (¶0130), and (¶0131) cited above go over how the autoencoder is fed previous operation/iteration data to optimize its algorithm. In particular, it 



In regards to claim 15, The system of claim 14, is taught by Kaufhold as in the rejection for claim 14 seen above. Kaufhold continues by teaching the rest of the claim: 
wherein the training module is further configured to train the autoencoder model using the autoencoder loss and the locality-preserving loss. 
[ (¶0036) and (¶0037) “A second function may be used to map the hidden representation to a reconstruction of the expected output. This is known as the decoding:
y=g(z)=s g(W′ z +b y), where g maps hidden representation z to a reconstruction of y, sg is a non-linear activation function, and W and b represent the weights and bias”
	This citation teaches the reconstruction being used in a formula for decoding and explicitly being a variable in said function. ]
[ (¶0104) “As the object recognizer 1017 trains its own deep network, activations 1021 (the internal representation of the input) from the object recognizer 1017 are fed back into the autoencoder 1011 and used to further optimize the autoencoder.” ]
[ (¶0130) and (¶0131) “This method tends to preserve spatial relationships between the other data points in the data set, which often has benefits in training”
	The paragraphs (¶0104), (¶0130), and (¶0131) cited above go over how the autoencoder is fed previous operation/iteration data to optimize its algorithm. In particular, it would be feeding in its updated formulas like the second function which represents the 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold (US 20190080205 A1) as above, and further in view of Merler (US 9928448 B1).

In regards to claim 2, The method of claim 1, is taught by Kaufhold as in the rejection for claim 1 seen above. Merler continues by teaching the rest of the claim:
further comprising sampling random walks of the network graph.
[ (Col. 3, Lines 30-32) “The semantic-aware classifier 102 refines the CNN predictions using a random walk based smoothing procedure that further exploits the rich semantic information.”
	This citation from Merler teaches the use of a random walk on a semantic space graph. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for deep model translation utilizing autoencoders and GANNs as taught by Kaufhold with the random walk algorithms of Merler. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide more accurate results for the process of classifying objects in the semantic space and also provide more meaningful classification results [ Merler (Col. 3, Lines 30-36) ]. This would facilitate the recognized benefit of more accurate classification results which would improve the overall accuracy of the model as a whole.

In regards to claim 3, The method of claim 2, is taught by Kaufhold/Merler as in the rejection for claim 2 seen above. Merler continues by teaching the rest of the claim:
wherein generating the representation of the input network graph uses the sampled random walks as input to the autoencoder model.
[ (Col. 5, Lines 20-32) “the semantic-aware classifier 102 provides a flexible multi-task loss function that jointly learns features across different semantic levels and may be easily integrated with different CNN or other machine learning or neural network designs. The semantic-aware classifier 102 also utilizes a random walk based label refinement strategy that takes advantage of the semantic structure in a classification hierarchy to improve consistent predictions at each semantic level.”
	This citation teaches the random walk algorithm being incorporated back into whatever neural network or machine learning structure is being used to help refine the results. Examiner notes that although the citation does not explicitly mention an autoencoder, the autoencoder is taught by Kaufhold. Merler is relied upon to teach the act of the random walk algorithm being reincorporated as input for a machine learning or neural network structure. ]
	Please refer to the motivation to combine from claim 2.



In regards to claim 11, The system of claim 10, is taught by Kaufhold as in the rejection for claim 10 seen above. Merler continues by teaching the rest of the claim:
further comprising a random walk module configured to sample random walks of the network graph.
[ (Col. 3, Lines 30-32) “The semantic-aware classifier 102 refines the CNN predictions using a random walk based smoothing procedure that further exploits the rich semantic information.”

	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for deep model translation utilizing autoencoders and GANNs as taught by Kaufhold with the random walk algorithms of Merler. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide more accurate results for the process of classifying objects in the semantic space and also provide more meaningful classification results [ Merler (Col. 3, Lines 30-36) ]. This would facilitate the recognized benefit of more accurate classification results which would improve the overall accuracy of the model as a whole.



In regards to claim 12, The system of claim 11, is taught by Kaufhold/Merler as in the rejection for claim 11 seen above. Merler continues by teaching the rest of the claim:
wherein the autoencoder uses the sampled random walks as input to the autoencoder model.
[ (Col. 5, Lines 20-32) “the semantic-aware classifier 102 provides a flexible multi-task loss function that jointly learns features across different semantic levels and may be easily integrated with different CNN or other machine learning or neural network designs. The semantic-aware classifier 102 also utilizes a random walk based label refinement strategy that takes advantage 
	This citation teaches the random walk algorithm being incorporated back into whatever neural network or machine learning structure is being used to help refine the results. Examiner notes that although the citation does not explicitly mention an autoencoder, the autoencoder is taught by Kaufhold. Merler is relied upon to teach the act of the random walk algorithm being reincorporated as input for a machine learning or neural network structure. ]
	Please refer to the motivation to combine from claim 11.




Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold (US 20190080205 A1) as applied above, and further in view of Nagabushan ("A Wizard's Guide to Adversarial Autoencoders Part 2", 2017).


In regards to claim 7, The method of claim 1, is taught by Kaufhold as in the rejection for claim 1 seen above. Nagabushan continues by teaching the rest of the claim:
wherein a parameter for the discriminator model is clipped to a maximum and minimum value.
[ (Pg. 10, Lines 4-5) “We’ll fix the discriminator weights to whatever they are currently (make them untrainable) and fix the target to 1 at the discriminator output.”
	This citation from Nagabushan teaches the discriminator model in a GANN with the parameter (the weights) being clipped to a maximum and minimum value (fixed at current value). The max and min value would be the current values that the weights are set to. ]


In regards to claim 16, The system of claim 10, is taught by Kaufhold as in the rejection for claim 10 seen above. Nagabushan continues by teaching the rest of the claim:
wherein a parameter for the discriminator model is clipped to a maximum and minimum value.
[ (Pg. 10, Lines 4-5) “We’ll fix the discriminator weights to whatever they are currently (make them untrainable) and fix the target to 1 at the discriminator output.”
	This citation from Nagabushan teaches the discriminator model in a GANN with the parameter (the weights) being clipped to a maximum and minimum value (fixed at current value). The max and min value would be the current values that the weights are set to. ]	Please refer to the motivation to combine from claim 7.





Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufhold (US 20190080205 A1) as applied above, and further in view of Berg ("Graph Convolutional Matrix Completion", 2017).


In regards to claim 9, The method of claim 1, is taught by Kaufhold as in the rejection for claim 1 seen above. Berg continues by teaching the rest of the claim:
further comprising inferring missing edges from the final representation of the input graph to provide a connection suggestion in a social network.
[ (Pg. 2, Column 1, Section 2.1)
	This section in general describes the use of auto-encoders for the experiment that the authors run to do link prediction on the encoded graph. ]
[ (Pg. 7, Table 1) 
	This table shows that the experiments run were performed on social media sites like Flixster, YahooMusic and MovieLens where users were making public ratings and the data would be categorized with the users being nodes and the edges being the ratings that they created. ]
[ (Pg. 8, Column 2, Section 5) “The encoder contains a graph convolution layer that constructs user and item embeddings through message passing on the bipartite user-item interaction graph. Combined with a bilinear decoder, new ratings are predicted in the form of labeled edges”
	This section labeled “Conclusion” discusses the results and showcases how the autoencoder was able to generate new edges as predictions. Examiner notes that inferring and predicting are equivalent terms. ]




In regards to claim 18, The system of claim 10, is taught by Kaufhold as in the rejection for claim 10 seen above. Berg continues by teaching the rest of the claim:
further comprising a link inference module configured to infer missing edges from the final representation of the input graph to provide a connection suggestion in a social network. 
[ (Pg. 2, Column 1, Section 2.1)
	This section in general describes the use of auto-encoders for the experiment that the authors run to do link prediction on the encoded graph. ]
[ (Pg. 7, Table 1) 
	This table shows that the experiments run were performed on social media sites like Flixster, YahooMusic and MovieLens where users were making public ratings and the data would be categorized with the users being nodes and the edges being the ratings that they created. ]

	This section labeled “Conclusion” discusses the results and showcases how the autoencoder was able to generate new edges as predictions. Examiner notes that inferring and predicting are equivalent terms. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for deep model translation utilizing autoencoders and GANNs as taught by Kaufhold with the edge prediction from Berg. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would outperform the other methods of link prediction in terms of relative accuracy and computational processing [ Berg (Pg. 8, Col. 1-2, Sections “Discussion” and “Conclusions”) ]. This would facilitate the recognized benefit of a more robust system overall with more functionality and better performance. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11080587 B2 – Recurrent neural networks for data item generation which teaches latent variables, loss functions, generating data items for the neural networks 
US 10373055 B1 – Method for training variational auto-encoder to generate disentangled latent factors which teaches loss functions, generating data to train the neural network, training the neural network based on both sets of data and latent variables.
US 20170293836 A1 – Customer profile learning based on semi-supervised recurrent neural network which teaches autoencoder neural networks, generated models, latent representations of data, and a graph Laplacian regularizer. 
US 10984315 B2 – Learning based noise reduction in data produced by a network of sensors which teaches autoencoders, generated data to train the neural network, latent space representations for data, data noise, loss functions and reconstruction of the neural network.
US 10652565 B1 – Image compression and decompression using embeddings which teaches an autoencoder, discrimination model, generated data to train the neural network, a latent space representation for the data and a reconstruction phase. 
US 20190012581 A1 – Method and apparatus for evaluating generative machine learning model which teaches an autoencoder, generator model, discriminator model, data generated from noise, training against the separate versions of data, reconstruction after the training, distance functions and a semantic space.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123